 


110 HR 950 IH: Camp Security National Historic Site Study Act
U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 950 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2007 
Mr. Platts introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To authorize the Secretary of the Interior to study the suitability and feasibility of designating Camp Security, located in Springettsbury, York County, Pennsylvania, as a unit of the National Park System. 
 
 
1.Short titleThis Act may be cited as the Camp Security National Historic Site Study Act. 
2.FindingsCongress finds the following: 
(1)Camp Security is believed to be the only undisturbed prisoner-of-war camp from the Revolutionary War remaining in the United States. 
(2)Built at the direction of the Continental Congress, Camp Security housed over 1,000 British prisoners of war between 1781 and 1783. 
(3)The vast majority of British soldiers imprisoned at Camp Security were captured as a result of the Continental Army’s pivotal victories at the Battles of Saratoga and Yorktown. 
(4)Large portions of Camp Security were built along a steep hill using terraces, a unique architectural and earthwork feature. 
(5)Upon the 1783 adoption of the Treaty of Paris, Camp Security was closed and those prisoners who did not marry local women and settle in the area returned to their families in Great Britain. 
(6)Recent excavations and surveys of the site identified intact archeological deposits and recovered numerous domestic and military artifacts. 
3.Study 
(a)In generalThe Secretary of the Interior shall submit to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a study of the suitability and feasibility of designating Camp Security, located in Springettsbury Township, York County, Pennsylvania, as a unit of the National Park System. 
(b)ProcessSection 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)) shall apply to the conduct of the study required by this section, except that the study shall be submitted pursuant to subsection (a) not later than 18 months after the date on which funds are first made available for the study. 
 
